The opinion of the Court was delivered by
Manning-, J.
The prisoner was convicted of murder and was sentenced to be banged. The case comes up on a single hill of exception, and on this state of facts.
*335Jurors had been drawn for the term, a certain member for each week, as usual. The term had progressed until tho judge, admonished by the state of the docket, ordered thirty additional jurors to be drawn for the third week. The objection appears to be, not to the drawing by the commissioners, but to depositing tho names of the additional jurors in the jury box used in court, thereby mixing them with the regular jurors already therein for that week.
That was the proper place to put them. These additional jurors are a part of the panel, so made by the act which empowers the judge to have them drawn as regular jurors, Sess. Acts 1877, p. 57 sec. 7, and their names should be with the others of the regular panel previously drawn for the service of that week.
The reason urged for the objection is that the law requires the publication of the names of j urors drawn for a term, and that persons accused of crime thereby have tho advantage of knowing beforehand who are to be offered to them to pronounce their guilt or innocence, and should therefore have the privilege of first accepting or rejecting those thus published before any others are tendered them.
To all appearance tho statute has gone a great way to facilitate the escape of the criminal class from punishment when it gives them information who are to be their triers long enough before trial to enable an accused to tempt their integrity, and thus sap the foundation of trial by jury. But that which the law may give, it may withhold, and it has not directed the publication of these additional jurors’ names, nor given to them the quality of talesmen, but has made them an addition to the regular panel, like them to be offered as chance may determine.
That construction of the jury statute will best subserve the purposes of justice which ignores verbal and technical objections, when no great wrong has been committed, and such is tho spirit as well as the letter of that law when it directs that certain irregularities shall not be considered important. Ibicl. sec. 10. A jury law' with its complex details may be made by construction either an inflexible piece of mechanism, which shall hinder and obstruct the administration of justice and in no wise fulfill the purpose for which it was framed; or it may be moulded into a harmonious system of judicious rules for the selection of good men and true, equally adapted to conserve tho interests of the public in the vindication of law and order, and to guard tho right of individuals to a fair and impartial trial. Our duty is to redress the tendency to the first method and to hold the last steadily in view.
Judgment affirmed.